

115 HR 6595 IH: Sex Offender Registration and Victim Protection Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6595IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Jody B. Hice of Georgia (for himself, Mr. Kelly of Pennsylvania, Mrs. Handel, Mr. Meadows, Mr. Norman, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Adam Walsh Child Protection and Safety Act of 2006 to impose certain additional
			 requirements on aliens who are required to register as sex offenders, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Sex Offender Registration and Victim Protection Act of 2018. 2.Alien registrants required to include additional informationSection 114(a) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16914(a)) is amended—
 (1)by redesignating paragraph (8) as paragraph (9); and (2)by inserting after paragraph (7) the following:
				
 (8)In the case of a sex offender who is described in section 119(c), that sex offender’s— (A)Alien Registration Number;
 (B)date of birth; (C)country of nationality;
 (D)immigration status; (E)physical description;
 (F)photograph, taken not earlier than the time of release, if available or readily obtainable; (G)DNA sample, if available or readily obtainable;
 (H)finger prints, if available or readily obtainable; (I)complete address where that sex offender intends to reside;
 (J)complete address of place of employment, if applicable; and (K)complete address of school attending, if applicable.
 3.Federal Registration of sexual offenders released from Homeland Security facilitiesSection 119 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16919) is amended by adding at the end the following:
			
				(c)Registration of Sex Offenders released from Homeland Security facilities
 (1)Federal registrationThe Secretary of Homeland Security shall provide the Attorney General the information required to be provided under section 114 with regard to an individual—
 (A)against whom removal proceedings have been instituted or an order of removal has been issued; and (B)who is required to register under this Act.
 (2)Provision of information to State and local jurisdictionsThe Secretary of Homeland Security shall provide a notification of release from Federal custody, electronically and in real-time, to the appropriate personnel for sex offender registration reporting in each jurisdiction where an individual described in paragraph (1) is required to register as defined by the State reporting requirements.
 (3)CoordinationThe Secretary of Homeland Security is authorized to take such actions as the Secretary determines appropriate to coordinate with State and local jurisdictions to ensure the prompt and complete registration of an individual described in paragraph (1) within 3 days of release from Federal custody. If confirmation of complete compliance with local and State registration is not made, the Secretary shall notify the United States Marshal Service that the individual described in paragraph (1) is an absconded non-compliant offender..
 4.ReliefSection 131 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16929) is amended— (1)by striking The Federal Government and inserting (a) In general.—Except as provided in subsection (b), the Federal Government; and
 (2)by adding at the end the following:  (b)ExceptionIn the case of any person who is injured by a sex offense committed by any individual described in section 119(c), that person may bring a civil action against the United States for appropriate relief if the Secretary fails to provide the notification required under section 119(c)(2)..
 5.ReportingThe Secretary of Homeland Security shall coordinate with the Department of Justice to publish the following information each day on the Dru Sjodin National Sex Offender Public Website in the case of any sex offender released from the custody of the Secretary during that month:
 (1)The name of the sex offender and a complete physical description. (2)That sex offender’s criminal history with a corresponding definition of the crime convicted.
 (3)That sex offender’s immigration status and history. (4)The most recently reported complete address given by the sex offender including the zip code of the last known address or, if not readily available, the zip code where that sex offender was released.
 (5)The complete address of where the offender intends to reside. 